
	
		110th CONGRESS
		1st Session
		S. 274
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend chapter 23 of title 5, United
		  States Code, to clarify the disclosures of information protected from
		  prohibited personnel practices, require a statement in nondisclosure policies,
		  forms, and agreements that such policies, forms, and agreements conform with
		  certain disclosure protections, provide certain authority for the Special
		  Counsel, and for other purposes.
	
	
		1.Protection of certain disclosures of
			 information by Federal employees
			(a)Short titleThis Act may be cited as the
			 Federal Employee Protection of
			 Disclosures Act.
			(b)Clarification of disclosures
			 coveredSection 2302(b)(8) of
			 title 5, United States Code, is amended—
				(1)in subparagraph (A)—
					(A)by striking which the employee or
			 applicant reasonably believes evidences and inserting , without
			 restriction to time, place, form, motive, context, or prior disclosure made to
			 any person by an employee or applicant, including a disclosure made in the
			 ordinary course of an employee’s duties, that the employee or applicant
			 reasonably believes is evidence of;
					(B)in clause (i), by striking a
			 violation and inserting any violation; and
					(C)by striking or at the
			 end;
					(2)in subparagraph (B)—
					(A)by striking which the employee or
			 applicant reasonably believes evidences and inserting , without
			 restriction to time, place, form, motive, context, or prior disclosure made to
			 any person by an employee or applicant, including a disclosure made in the
			 ordinary course of an employee’s duties, of information that the employee or
			 applicant reasonably believes is evidence of;
					(B)in clause (i), by striking a
			 violation and inserting any violation (other than a violation of
			 this section); and
					(C)in clause (ii), by adding or
			 at the end; and
					(3)by adding at the end the following:
					
						(C)any disclosure that—
							(i)is made by an employee or applicant of
				information required by law or Executive order to be kept secret in the
				interest of national defense or the conduct of foreign affairs that the
				employee or applicant reasonably believes is direct and specific evidence
				of—
								(I)any violation of any law, rule, or
				regulation;
								(II)gross mismanagement, a gross waste of
				funds, an abuse of authority, or a substantial and specific danger to public
				health or safety; or
								(III)a false statement to Congress on an issue
				of material fact; and
								(ii)is made to—
								(I)a member of a committee of Congress having
				a primary responsibility for oversight of a department, agency, or element of
				the Federal Government to which the disclosed information relates and who is
				authorized to receive information of the type disclosed;
								(II)any other Member of Congress who is
				authorized to receive information of the type disclosed; or
								(III)an employee of Congress who has the
				appropriate security clearance and is authorized to receive information of the
				type
				disclosed.
								.
				(c)Covered disclosuresSection 2302(a)(2) of title 5, United
			 States Code, is amended—
				(1)in subparagraph (B)(ii), by striking
			 and at the end;
				(2)in subparagraph (C)(iii), by striking the
			 period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(D)disclosure means a formal or
				informal communication or transmission, but does not include a communication
				concerning policy decisions that lawfully exercise discretionary authority
				unless the employee providing the disclosure reasonably believes that the
				disclosure evidences—
							(i)any violation of any law, rule, or
				regulation; or
							(ii)gross mismanagement, a gross waste of
				funds, an abuse of authority, or a substantial and specific danger to public
				health or
				safety.
							.
				(d)Rebuttable presumptionSection 2302(b) of title 5, United States
			 Code, is amended by amending the matter following paragraph (12) to read as
			 follows:
				
					This subsection shall not be construed
				to authorize the withholding of information from Congress or the taking of any
				personnel action against an employee who discloses information to Congress. For
				purposes of paragraph (8), any presumption relating to the performance of a
				duty by an employee who has authority to take, direct others to take,
				recommend, or approve any personnel action may be rebutted by substantial
				evidence. For purposes of paragraph (8), a determination as to whether an
				employee or applicant reasonably believes that they have disclosed information
				that evidences any violation of law, rule, regulation, gross mismanagement, a
				gross waste of funds, an abuse of authority, or a substantial and specific
				danger to public health or safety shall be made by determining whether a
				disinterested observer with knowledge of the essential facts known to and
				readily ascertainable by the employee could reasonably conclude that the
				actions of the Government evidence such violations, mismanagement, waste,
				abuse, or
				danger..
			(e)Nondisclosure policies, forms, and
			 agreements; security clearances; and retaliatory investigations
				(1)Personnel actionSection 2302(a)(2)(A) of title 5, United
			 States Code, is amended—
					(A)in clause (x), by striking
			 and after the semicolon; and
					(B)by redesignating clause (xi) as clause
			 (xiv) and inserting after clause (x) the following:
						
							(xi)the implementation or enforcement of any
				nondisclosure policy, form, or agreement;
							(xii)a suspension, revocation, or other
				determination relating to a security clearance or any other access
				determination by a covered agency;
							(xiii)an investigation, other than any
				ministerial or nondiscretionary fact finding activities necessary for the
				agency to perform its mission, of an employee or applicant for employment
				because of any activity protected under this section;
				and
							
					(2)Prohibited personnel practiceSection 2302(b) of title 5, United States
			 Code, is amended—
					(A)in paragraph (11), by striking
			 or at the end;
					(B)in paragraph (12), by striking the period
			 and inserting a semicolon; and
					(C)by inserting after paragraph (12) the
			 following:
						
							(13)implement or enforce any nondisclosure
				policy, form, or agreement, if such policy, form, or agreement does not contain
				the following statement: These provisions are consistent with and do not
				supersede, conflict with, or otherwise alter the employee obligations, rights,
				or liabilities created by Executive Order No. 12958; section 7211 of title 5,
				United States Code (governing disclosures to Congress); section 1034 of title
				10, United States Code (governing disclosure to Congress by members of the
				military); section 2302(b)(8) of title 5, United States Code (governing
				disclosures of illegality, waste, fraud, abuse, or public health or safety
				threats); the Intelligence Identities Protection Act of 1982 (50 U.S.C. 421 et
				seq.) (governing disclosures that could expose confidential Government agents);
				and the statutes which protect against disclosures that could compromise
				national security, including sections 641, 793, 794, 798, and 952 of title 18,
				United States Code, and section 4(b) of the Subversive Activities Control Act
				of 1950 (50 U.S.C.
				783(b)). The definitions, requirements, obligations, rights,
				sanctions, and liabilities created by such Executive order and such statutory
				provisions are incorporated into this agreement and are controlling;
				or
							(14)conduct, or cause to be conducted, an
				investigation, other than any ministerial or nondiscretionary fact finding
				activities necessary for the agency to perform its mission, of an employee or
				applicant for employment because of any activity protected under this
				section.
							.
					(3)Board and court review of actions relating
			 to security clearances
					(A)In generalChapter 77 of title 5, United States Code,
			 is amended by inserting after section 7702 the following:
						
							7702a.Actions relating to security
				clearances
								(a)In any appeal relating to the suspension,
				revocation, or other determination relating to a security clearance or access
				determination, the Merit Systems Protection Board or any reviewing
				court—
									(1)shall determine whether paragraph (8) or
				(9) of section 2302(b) was violated;
									(2)may not order the President or the designee
				of the President to restore a security clearance or otherwise reverse a
				determination of clearance status or reverse an access determination;
				and
									(3)subject to paragraph (2), may issue
				declaratory relief and any other appropriate relief.
									(b)(1)If, in any final judgment, the Board or
				court declares that any suspension, revocation, or other determination with
				regard to a security clearance or access determination was made in violation of
				paragraph (8) or (9) of section 2302(b), the affected agency shall conduct a
				review of that suspension, revocation, access determination, or other
				determination, giving great weight to the Board or court judgment.
									(2)Not later than 30 days after any Board or
				court judgment declaring that a security clearance suspension, revocation,
				access determination, or other determination was made in violation of paragraph
				(8) or (9) of section 2302(b), the affected agency shall issue an unclassified
				report to the congressional committees of jurisdiction (with a classified annex
				if necessary), detailing the circumstances of the agency’s security clearance
				suspension, revocation, other determination, or access determination. A report
				under this paragraph shall include any proposed agency action with regard to
				the security clearance or access determination.
									(c)An allegation that a security clearance or
				access determination was revoked or suspended in retaliation for a protected
				disclosure shall receive expedited review by the Office of Special Counsel, the
				Merit Systems Protection Board, and any reviewing court.
								(d)For purposes of this section, corrective
				action may not be ordered if the agency demonstrates by a preponderance of the
				evidence that it would have taken the same personnel action in the absence of
				such
				disclosure.
								.
					(B)Technical and conforming
			 amendmentThe table of
			 sections for chapter 77 of title 5, United States Code, is amended by inserting
			 after the item relating to section 7702 the following:
						
							
								7702a. Actions relating to
				security
				clearances.
							
							.
					(f)Exclusion of agencies by the
			 PresidentSection
			 2302(a)(2)(C) of title 5, United States Code, is amended by striking clause
			 (ii) and inserting the following:
				
					(ii)(I)the Federal Bureau of Investigation, the
				Central Intelligence Agency, the Defense Intelligence Agency, the National
				Imagery and Mapping Agency, the National Security Agency; and
						(II)as determined by the President, any
				executive agency or unit thereof the principal function of which is the conduct
				of foreign intelligence or counterintelligence activities, if the determination
				(as that determination relates to a personnel action) is made before that
				personnel action;
				or
						.
			(g)Attorney feesSection 1204(m)(1) of title 5, United
			 States Code, is amended by striking agency involved and
			 inserting agency where the prevailing party is employed or has applied
			 for employment.
			(h)Disciplinary actionSection 1215(a)(3) of title 5, United
			 States Code, is amended to read as follows:
				
					(3)(A)A final order of the Board may
				impose—
							(i)disciplinary action consisting of removal,
				reduction in grade, debarment from Federal employment for a period not to
				exceed 5 years, suspension, or reprimand;
							(ii)an assessment of a civil penalty not to
				exceed $1,000; or
							(iii)any combination of disciplinary actions
				described under clause (i) and an assessment described under clause
				(ii).
							(B)In
				any case in which the Board finds that an employee has committed a prohibited
				personnel practice under paragraph (8) or (9) of section 2302(b), the Board
				shall impose disciplinary action if the Board finds that the activity protected
				under paragraph (8) or (9) of section 2302(b) was a significant motivating
				factor, even if other factors also motivated the decision, for the employee’s
				decision to take, fail to take, or threaten to take or fail to take a personnel
				action, unless that employee demonstrates, by preponderance of evidence, that
				the employee would have taken, failed to take, or threatened to take or fail to
				take the same personnel action, in the absence of such protected
				activity.
						.
			(i)Special Counsel amicus curiae
			 appearanceSection 1212 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(h)(1)The Special Counsel is authorized to appear
				as amicus curiae in any action brought in a court of the United States related
				to any civil action brought in connection with section 2302(b) (8) or (9), or
				subchapter III of chapter 73, or as otherwise authorized by law. In any such
				action, the Special Counsel is authorized to present the views of the Special
				Counsel with respect to compliance with section 2302(b) (8) or (9) or
				subchapter III of chapter 73 and the impact court decisions would have on the
				enforcement of such provisions of law.
						(2)A
				court of the United States shall grant the application of the Special Counsel
				to appear in any such action for the purposes described in subsection
				(a).
						.
			(j)Judicial review
				(1)In generalSection 7703(b)(1) of title 5, United
			 States Code, is amended to read as follows:
					
						(b)(1)(A)Except as provided in subparagraph (B) and
				paragraph (2), a petition to review a final order or final decision of the
				Board shall be filed in the United States Court of Appeals for the Federal
				Circuit. Notwithstanding any other provision of law, any petition for review
				must be filed within 60 days after the date the petitioner received notice of
				the final order or decision of the Board.
								(B)During the 5-year period beginning on the
				effective date of the Federal Employee Protection of Disclosures Act, a
				petition to review a final order or final decision of the Board in a case
				alleging a violation of paragraph (8) or (9) of section 2302(b) shall be filed
				in the United States Court of Appeals for the Federal Circuit or any court of
				appeals of competent jurisdiction as provided under subsection
				(b)(2).
								.
				(2)Review obtained by office of personnel
			 managementSection 7703(d) of
			 title 5, United States Code, is amended to read as follows:
					
						(d)(1)Except as provided under paragraph (2),
				this paragraph shall apply to any review obtained by the Director of the Office
				of Personnel Management. The Director of the Office of Personnel Management may
				obtain review of any final order or decision of the Board by filing, within 60
				days after the date the Director received notice of the final order or decision
				of the Board, a petition for judicial review in the United States Court of
				Appeals for the Federal Circuit if the Director determines, in his discretion,
				that the Board erred in interpreting a civil service law, rule, or regulation
				affecting personnel management and that the Board’s decision will have a
				substantial impact on a civil service law, rule, regulation, or policy
				directive. If the Director did not intervene in a matter before the Board, the
				Director may not petition for review of a Board decision under this section
				unless the Director first petitions the Board for a reconsideration of its
				decision, and such petition is denied. In addition to the named respondent, the
				Board and all other parties to the proceedings before the Board shall have the
				right to appear in the proceeding before the Court of Appeals. The granting of
				the petition for judicial review shall be at the discretion of the Court of
				Appeals.
							(2)During the 5-year period beginning on the
				effective date of the Federal Employee Protection of Disclosures Act, this
				paragraph shall apply to any review relating to paragraph (8) or (9) of section
				2302(b) obtained by the Director of the Office of Personnel Management. The
				Director of the Office of Personnel Management may obtain review of any final
				order or decision of the Board by filing, within 60 days after the date the
				Director received notice of the final order or decision of the Board, a
				petition for judicial review in the United States Court of Appeals for the
				Federal Circuit or any court of appeals of competent jurisdiction as provided
				under subsection (b)(2) if the Director determines, in his discretion, that the
				Board erred in interpreting paragraph (8) or (9) of section 2302(b). If the
				Director did not intervene in a matter before the Board, the Director may not
				petition for review of a Board decision under this section unless the Director
				first petitions the Board for a reconsideration of its decision, and such
				petition is denied. In addition to the named respondent, the Board and all
				other parties to the proceedings before the Board shall have the right to
				appear in the proceeding before the court of appeals. The granting of the
				petition for judicial review shall be at the discretion of the Court of
				Appeals.
							.
				(k)Nondisclosure policies, forms, and
			 agreements
				(1)In general
					(A)RequirementEach agreement in Standard Forms 312 and
			 4414 of the Government and any other nondisclosure policy, form, or agreement
			 of the Government shall contain the following statement: These
			 restrictions are consistent with and do not supersede, conflict with, or
			 otherwise alter the employee obligations, rights, or liabilities created by
			 Executive Order No. 12958; section 7211 of title 5, United States Code
			 (governing disclosures to Congress); section 1034 of title 10, United States
			 Code (governing disclosure to Congress by members of the military); section
			 2302(b)(8) of title 5, United States Code (governing disclosures of illegality,
			 waste, fraud, abuse or public health or safety threats); the Intelligence
			 Identities Protection Act of 1982 (50 U.S.C. 421 et
			 seq.) (governing disclosures that could expose confidential Government agents);
			 and the statutes which protect against disclosure that may compromise the
			 national security, including sections 641, 793, 794, 798, and 952 of title 18,
			 United States Code, and section 4(b) of the Subversive Activities Act of 1950
			 (50 U.S.C.
			 783(b)). The definitions, requirements, obligations, rights,
			 sanctions, and liabilities created by such Executive order and such statutory
			 provisions are incorporated into this agreement and are
			 controlling..
					(B)EnforceabilityAny nondisclosure policy, form, or
			 agreement described under subparagraph (A) that does not contain the statement
			 required under subparagraph (A) may not be implemented or enforced to the
			 extent such policy, form, or agreement is inconsistent with that
			 statement.
					(2)Persons other than government
			 employeesNotwithstanding
			 paragraph (1), a nondisclosure policy, form, or agreement that is to be
			 executed by a person connected with the conduct of an intelligence or
			 intelligence-related activity, other than an employee or officer of the United
			 States Government, may contain provisions appropriate to the particular
			 activity for which such document is to be used. Such form or agreement shall,
			 at a minimum, require that the person will not disclose any classified
			 information received in the course of such activity unless specifically
			 authorized to do so by the United States Government. Such nondisclosure forms
			 shall also make it clear that such forms do not bar disclosures to Congress or
			 to an authorized official of an executive agency or the Department of Justice
			 that are essential to reporting a substantial violation of law.
				(l)Clarification of whistleblower rights for
			 critical infrastructure informationSection 214(c) of the Homeland Security Act
			 of 2002 (6 U.S.C. 133(c)) is amended by adding at the end the following:
			 For purposes of this section a permissible use of independently obtained
			 information includes the disclosure of such information under section
			 2302(b)(8) of title 5, United States Code..
			(m)Advising employees of rightsSection 2302(c) of title 5, United States
			 Code, is amended by inserting , including how to make a lawful
			 disclosure of information that is specifically required by law or Executive
			 order to be kept secret in the interest of national defense or the conduct of
			 foreign affairs to the Special Counsel, the Inspector General of an agency,
			 Congress, or other agency employee designated to receive such
			 disclosures after chapter 12 of this title.
			(n)Scope of due process
				(1)Special counselSection 1214(b)(4)(B)(ii) of title 5,
			 United States Code, is amended by inserting , after a finding that a
			 protected disclosure was a contributing factor, after ordered
			 if.
				(2)Individual actionSection 1221(e)(2) of title 5, United
			 States Code, is amended by inserting , after a finding that a protected
			 disclosure was a contributing factor, after ordered
			 if.
				(o)Reporting
			 requirements
				(1)Government
			 Accountability Office
					(A)In
			 generalNot later than 40 months after the date of enactment of
			 this Act, the Government Accountability Office shall submit a report to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of the House of Representatives on
			 the implementation of this Act.
					(B)ContentsThe
			 report under this paragraph shall include—
						(i)an
			 analysis of any changes in the number of cases filed with the United States
			 Merit Systems Protection Board alleging violations of section 2302(b)(8) or (9)
			 of title 5, United States Code, since the effective date of the Act;
						(ii)the outcome of
			 the cases described under clause (i), including whether or not the United
			 States Merit Systems Protection Board, the Federal Circuit Court of Appeals, or
			 any other court determined the allegations to be frivolous or malicious;
			 and
						(iii)any other
			 matter as determined by the Government Accountability Office.
						(2)Merit Systems
			 Protection Board
					(A)In
			 generalEach report submitted annually by the Merit Systems
			 Protection Board under section 1116 of title 31, United States Code, shall,
			 with respect to the period covered by such report, include as an addendum the
			 following:
						(i)Information
			 relating to the outcome of cases decided during the applicable year of the
			 report in which violations of section 2302(b)(8) or (9) of title 5, United
			 States Code, were alleged.
						(ii)The number of
			 such cases filed in the regional and field offices, the number of petitions for
			 review filed in such cases, and the outcomes of such cases.
						(B)First
			 reportThe first report described under subparagraph (A)
			 submitted after the date of enactment of this Act shall include an addendum
			 required under that subparagraph that covers the period beginning on January 1,
			 2008 through the end of the fiscal year 2008.
					(p)Effective
			 dateThis Act shall take
			 effect 30 days after the date of enactment of this Act.
			
	
		
			Passed the Senate
			 December 17, 2007.
			
			Secretary
		
	
	
	
